Name: Commission Regulation (EEC) No 2389/90 of 16 August 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 8 . 90 Official Journal of the European Communities No L 226/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2389/90 of 16 August 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (3), as last amended by Regulation (EEC) No 2345/90 (4); Whereas Commission Regulation (EEC) No 3153/85 (s), as last amended by Regulation (EEC) No 3672/89 (6), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 8 to 14 August 1990 for the Spanish peseta lead, pursuant to Article 5 (3) of Regu ­ lation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Spain in the wine sector ; whereas the monetary compensatory amounts applicable for Spain in the sectors concerned should be adjusted pursuant to Article 8 of Regulation (EEC) No 3153/85, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Spain' in parts 1 , 3 , 4 , 5 , 6, 7 and 8 in Annex I is replaced by that in Annex I hereto. 2 . Annex II is replaced by Annex II hereto. 3 . Annex III A is replaced by Annex III A hereto. Article 2 This Regulation shall enter into force on 20 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 August 1990. For the Commission Ray MAC SHARRY Member ofthe Commission (l) OJ No L 164, 24. 6. 1985, p . 6 . O OJ No L 201 , 31 . 7 . 1990, p . 9 . O OJ No L 122, 14 . 5 . 1990, p . 1 ­ O OJ No L 218 » 13 . 8 . 1990, p. 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . O OJ No L 358, 8 . 12 . 1989, p . 28 . No L 226/2 Official Journal of the European Communities 20 . 8 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 2910 1103 29 20  1 000 kg - 1 202,17 1 202,17 1 517,15 1 517,15 1 202,17 1 202,17 1 142,10 1 142,10 1 142,10 1 096,42 1 096,42 1 202,17 1 202,17 1 142,10 1 142,10 1 457,48 1 373,39 1 683,03 540,98 1 164,94 1 118,35 1 164,94 1 164,94 1 905,87 1 574,08 1 534,98 1 743,14 1 743,14 1 743,14 1 226,21 1 164,94 1 598,94 1 164,94 1 164,94 1 226,21 1 164,94 1 164,94 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 20 . 8 . 90 Official Journal of the European Communities No L 226/3 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF &gt; Dr £ Irl Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 1100  1 000 kg  1 118,35 1 226,21 1 164,94 1 164,94 1 164,94 1 598,94 1 118,35 1 973,55 1 226,21 1 164,94 1 322,38 1 164,94 1 164,94 1 164,94 1 598,94 1 827,36 1 164,94 1 118,35 1 973,55 1 534,98 1 118,35 1 118,35 1 226,21 1 226,21 1 226,21 1 226,21 1 164,94 1 164,94 1 164,94 1 226,21 1 164,94 1 164,94 1 164,94 1 226,21 1 164,94 1 164,94 1 164,94 901,63 360,65 2 139,86 1 598,88 2 032,94 1 518,99 1 770,26 2 031,66 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 No L 226/4 Official Journal of the European Communities 20 . 8 . 90 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Ptt United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  1 000 kg - 1108 11 00 11-5 7295 (') 2 031,66 1108 12 00 11-5 7294 I 1 815,27 11-5 7295 (') 1 815,27 1108 13 00 11-6 ­ 7296 \ 1 815,27 11 -6 7297 (') 1 815,27 1108 14 00 11-5 7294 \ 1 815,27 11-5 7295 (') 1 815,27 1108 19 90 11-5 7294 II 1 815,27 11-5 7295 C) 1 815,27 1109 00 00 Il\ 2 764,99 1702 30 91 17-9 7318 2 368,27 1702 30 99 17-9 7318 1 815,27 1702 40 90 Il\ 1 815,27 1702 90 50 II 1 815,27 1702 90 75 I 2 476,46 1702 90 79 IlII 1 731,12 2106 90 55 I \ 1 815,27 2302 10 10 23-1 7622  23-1 7623 || 496,50 2302 10 90 Ill 1 028,47 2302 20 10 \ IIIl 496,50 2302 20 90 I IlIl 1 028,47 2302 30 10 496,50 2302 30 90 1 063,93 2302 40 10 li\ 496,50 2302 40 90 ||II 1 063,93 2303 10 11 IIII 2 404,33 2309 10 11 23-2 7624 C)  23-2 ¢&gt; 7625 C) 144,26 2309 10 13 23-8 7541 ex5)  23-8 7542 ex5) \ 1 737,14 23-8 7543 ex5) 3 474,28 23-8 7547 Of)  23-8 7548 OC) 2 738,53 23-8 7549 ex5) l 5 477,07 23-8 7550 ex5) \ 144,26 23-8 7551 ex5) 1 881,40 23-8 7552 ex5) \ 3 618,54 23-8 7629 ex3) \ 144,26 I 23-8 7630 ex3) 2 882,79 23-8 7631 (2) (3) 5 621,33 2309 10 31 23-3 7624 o  I 23-3 7691 (5) \ 456,82 2309 10 33 23-9 7541 "OO \  23-9 7542 ex5) \ 1 737,14 20 . 8 . 90 Official Journal of the European Communities No L 226/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands - F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  1 000 kg - 2309 10 33 23-9 7543 oo 3 474,28 23-9 7547 00  23-9 7548 oo 2 738,53 23-9 7549 I 5 477,07 23-9 7645 oo 456,82 23-9 7646 oo 2 193,96 23-9 7647 oo 3 931,10 23-9 7651 (2X'T 456,82 23-9 7652 (2X'l 3 195,35 23-9 7653 oo 5 933,89 2309 10 51 23-4 7624 o  23-4 7692 901,63 2309 10 53 23-10 7541 oo  23-10 7542 oo \ 1 737,14 I 23-10 7543 ('X') 3 474,28 23-10 7547 oo  23-10 7548 oo 2 738,53 23-10 7549 oo 5 477,07 23-10 7654 oo \ 901,63 23-10 7655 oo 2 638,77 23-10 7656 oo 4 375,91 23-10 7660 oo I 901,63 23-10 7661 oo 3 640,16 23-10 7662 oo 6 378,70 2309 90 31 23-5 7624 o  23-5 7693 o 144,26 2309 90 33 23-11 7541 oo  23-11 7542 oo \ 1 737,14 23-11 7543 oo 3 474,28 23-11 7547 oo  23-11 7548 oo 2 738,53 23-11 7549 (2X'T 5 477,07 23-11 7663 (2X' 144,26 23-11 7664 1 881,40 23-11 7665 oo 3 618,54 23-11 7669 oo 144,26 23-11 7670 ('(2) (3 ) 2 882,79 23-11 7671 oo 5 621,33 2309 90 41 23-6 7624 o  23-6 7694 0 456,82 2309 90 43 23-12 7541 oo  23-12 7542 oo 1 737,14 23-12 7543 (2X' 3 474,28 23-12 7547 oo l  23-12 7548 (2)C) 2 738,53 No L 226/6 Official Journal of the European Communities 20 . 8 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  1 000 kg - 2309 90 43 23-12 7549 00 5 477,07 23-12 7672 oo 456,82 23-12 7673 oo ? 193,96 23-12 7674 00 3 931,10 23-12 7678 00 456,82 23-12 7679 oo 3 195,35 23-12 7680 oo 5 933,89 2309 90 51 23-7 7624 o  23-7 7695 o 901,63 2309 90 53 23-13 7541 00 "  23-13 7542 oo 1 737,14 23-13 7543 oo 3 474,28 23-13 7547 oo  23-13 7548 00 2 738,53 23-13 7549 oo 5 477,07 23-13 7681 oo 901,63 23-13 7682 oo 2 638,77 23-13 7683 oo 4 375,91 23-13 7687 oo 901,63 23-13 7688 oo 3 640,16 ' I 23-13 7689 oo \ 6 378,70 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') When completing : customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 20 . 8 . 90 Official Journal of the European Communities No L 226/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ Il  100 kg live weight  0102 90 10 IIII o 1 349,92 0102 90 31 I II o ¢ 1 349,92 0102 90 33 I || C) 1 349,92 0102 90 35 I o 1 349,92 0102 90 37 \ II 1 349,92 I IIIlI  100 kg net weight  0201 10 10 I IIII 2 564,86 0201 10 90 I IIl 2 564,86 0201 20 21 I IIIlI 2 564,86 0201 20 29 I IIIl 2 564,86 0201 20 31 l \ l 2 051,89 0201 20 39 \ 2 051,89 0201 20 51 l \ 3077,83 0201 20 59 l Il 3 077,83 ¢ 0201 20 90 I l 2 051,89 0201 30 00 I I 3 509,81 0202 10 00 \ \ l 2 281,37 . 0202 20 10 \ o L 2 281,37 0202 20 30 02-1 7014 365,02 02-1 7018 365,02 02-1 7019 o I 1 825,10 0202 20 50 02-1 7014 570,34 02-1 7018 570,34 02-1 7019 o 2 851,72 0202 2090 II|| o i 825,10 0202 30 10 II o 2 851,72 0202 30 50 II (2)C) 2 851,72 0202 30 90 02-2 7034 II 570,34 02-2 7038 C) 2 851,72 0206 10 95 \ II 3 509,81 0206 29 91 \ \ 2 851,72 0210 20 10 \ 2 051,89 0210 20 90 I l 2 929,34 0210 90 41 I \ \ 2 929,34 0210 90 90 \ \ l 2 929,34 1602 50 10 . 16-4 7330 \ 2 929,34 16-4 7331 1 754,90 16-4 7332 1 174,43 1602 90 61 16-4 7332 1 174,43 No L 226/8 Official Journal of the European Communities 20 . 8 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this GN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . ¢ 20 . 8 . 90 Official Journal of the European Communities No L 226/9 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ I \  100 pieces 0105 1100 I I \ 12,08 0105 19 10 \ l I 35,24 0105 19 90 \ l 12,08 l \  100 kg  0105 91 00 l \ 52,49 0105 99 10 I 85,37 0105 99 20 I 80,93 0105 99 30 \ II 57,69 0105 99 50 \ 84,36 0207 10 11 l 65,95 0207 10 15 \ 74,98 0207 10 19 \ 81,69 0207 10 31 \ l ! 82,42 0207 10 39 \ 90,34 0207 10 51 \ 100,45 0207 10 55 \ 121,96 0207 10 59 \ 135,51 0207 10 71 115,62 0207 10 79 Il 126,43 0207 10 90 Il 120,51 0207 21 10 II 74,98 0207 21 90 IlIlIl 81,69 0207 22 10 II 82,42 0207 22 90 I 90,34 0207 23 11 IIIl 121,96 0207 23 19 \ 135,51 0207 23 51 Il 115,62 0207 23 59 l Il 126,43 0207 23 90 120,51 0207 39 11 IIIl 222,22 4 0207 3913 89,86 0207 39 15 IlIlII 68,42 0207 39 17 Il IlI 47,37 0207 39 21 IIIl 123,72 0207 39 23 IIIl 116,22 0207 39 25 II 210,52 0207 39 27 IlIIIl\ 47,37 0207 39 31 IlII I 173,08 0207 39 33 I 99,38 No L 226/ 10 Official Journal of the European Communities 20 . 8 . 90 Positive Negative Spain Portugal CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlPta Esc 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 02074171 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 020743 31 0207 43 41  100 kg  68,42 47,37 131,87 61,82 111,27 210,52 47,37 265,50 222,22 149.06 139.07 132,57 68,42 47,37 189,64 123,72 183,32 116,22 173,87 210,52 47,37 222,22 89,86 68,42 47,37 123,72 116,22 210,52 47.37 173.08 99.38 68,42 47,37 131,87 61,82 111,27 210,52 47,37 265,50 222,22 149.06 139.07 132,57 68,42 47,37 20 . 8 . 90 Official Journal of the European Communities No L 226/ 11 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit Dr £ Irl EscDM Pta FF  100 kg  189,64 123,72 183,32 116,22 173,87 210,52 47,37 105,26  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 020900 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 25,17 8,63  100 kg  76,05 355,90 155,14 165,78 343,73 88,22 164,84 231,57 221,94 231,57 308,75 41,83 308,75 41,83 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 226/ 12 Official Journal of the European Communities 20 . 8 . 90 PARTS SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - Portugal Esc I  100 kg  0401 04-1 7058 a + e 0402 10 11 Il Il 1 671,94 0402 10 19 04-3 7059 II  04-3 7074 Il 892,82 04-3 7079 Il 1 671,94 0402 10 91 04-4 7089 Il d+f 0402 10 99 04-4 7089 Il d + f 0402 21 11 04-2 7744 \ a + c 0402 21 17 04-6 7098 \  04-6 7099 l 892,82 04-6 7114 l a + c 0402 21 19 04-2 7744 II a + c 0402 21 91 04-2 7744 \ a + c 0402 21 99 04-2 7744 \ \ a + c 0402 29 04-2 7744 I a + c + f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a + c + f 0403 10 11 04-2 7744 a + c 0403 10 13 04-2 7744 II\ a + c 0403 10 19 04-2 7744 1 a+c 0403 10 31 04-2 7744 \ a + c+ f 0403 10 33 04-2 7744 \ a + c+ f 0403 10 39 04-2 7744 \ a + c + f 0403 90 11 04-5 7093 I  &lt; 04-5 7094 II 892,82 04-5 7097 l 1 671,94 0403 90 13 04-6 7098 _ . 04-6 7099 L 892,82 04-6 7114 I a + c 0403 90 19 : 04-2 7744 l a + c 0403 90 31 04-4 7089 I d + f 0403 90 33 04-2 7744 \ \ a + c + f 0403 90 39 04-2 7744 \ a + c + f 0403 90 51 04-2 7744 a + c 0403 90 53 04-2 7744 \ a + c 0403 90 59 04-2 7744 I a + c 0403 90 61 . 04-2 7744 l a+c+ f 0403 90 63 04-2 7744 I a + c + f 0403 90 69 04-2 7744 l a + c + f 20 . 8 . 90 Official Journal of the European Communities No L 226/ 13 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + c a + c a+ c a + c a+ c a + c a+ c + f a + c + f a + c + f a + c+ f a + c+ f a + c + f 1 007,78 1 032,98 1 081,81 1 108,86 1 237,04 1 267,97 2 388,11 2 447,81 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b X coef b x coef b x coef b b x coef 2 142,79 2 284,65 1 473,17 1 794,14 669,62 914,44 2 284,65 1 794,14 914,44 2 284,65 3 133,17 819,22 No L 226/ 14 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ ||Il  100 kg  0406 30 10 04-10 7237 Il 1 198,29 I 04-10 7238 Il 1 739,08 04-10 7239 2 062,37 0406 30 31 04-10 7235 \  I 04-10 7236 Il 819,22 04-10 7237 Il\ 1 198,29 ¢ 04-10 7238 Il 1 739,08 0406 30 39 04-10 7235 Il  l 04-10 7238 I-I 1 739,08 04-10 7239 Il 2 062,37 0406 30 90 LIIl 2 062,37 0406 40 00 04-11 7240  l 04-11 7241 \ 2 142,27 0406 90 11 04-12 7242 Il 1 794,14 \ 04-12 7243 Il  04-12 7244 IlI 2 142,79 04-12 7245 l 2 284,65 l 04-12 7246 l 1 473,17 04-12 7247 l 1 794,14 0406 90 13 04-13 7248 .  04-13 7250 II 2 670,04 0406 90 15 04-13 7248 II  04-13 7250 II 2 670,04 0406 90 17 04-13 7248 I  04-13 7249 II 1 794,14 04-13 7250 II 2 670,04 0406 90 19 l I  0406 90 21 04-14 7251 \  04-14 7252 2 430,25 0406 90 23 04-15 7254 \  04-15 7255 l 2 142,79 04-15 7256 \ 2 284,65 04-15 7257 1 473,17 04-15 7258 1 794,14 0406 90 25 04-15 7254 I  04-15 7255 l 2 142,79 04-15 7256 \ 2 284,65 04-15 7257 \ 1 473,17 04-15 7258 I \ 1 794,14 0406 90 27 04-15 7254 I  04-15 7255 l 2 142,79 04-15 7256 \ 2 284,65 04-15 7257 l 1 473,17 l 04-15 7258 l L 1 794,14 0406 90 29 04-15 = 7253 \  No L 226/ 1520 . 8 . 90 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l \  100 kg  0406 90 29 04-15 7254 II\  04-15 7255 l 2 142,79 04-15 7256 II 2 284,65 l 04-15 7257 1 473,17 04-15 7258 1 794,14 0406 90 31 04-15 7253  04-15 7254 Il  04-15 7255 Il 2 142,79 04-15 7256 Il 2 284,65 04-15 7257 Il 1 473,17 04-15 7258 1 794,14 0406 90 33 04-15 7253 II  l 04-15 7254 \\  04-15 7255 2 142,79 04-15 7256 Il 2 284,65 04-15 7257 Il 1 473,17 04-15 7258 Il 1 794,14 0406 90 35 04-16 7259 I  04-16 7274 2 142,79 04-16 7277 Il 2 284,65 04-16 7278 Il 1 473,17 04-16 7279 \ 1 794,14 0406 90 37 04-16 7259 Il 04-16 7274 2 142,79 \ 04-16 7277 II\ 2 284,65 04-16 7278 Il 1 473,17 04-16 7279 \ 1 794,14 0406 90 39 04-15 7254  04-15 7255 2 142,79 04-15 7256 Il 2 284,65 04-15 7257 \ 1 473,17 04-15 7258 II 1 794,14 0406 90 50 04-15 7253 Il 04-15 7254 Il  04-15 7255 Ill 2 142,79 04-15 7256 2284,65 04-15 7257 \ 1 473,17 04-15 7258 Il 1 794,14 0406 90 61 IIIl  0406 90 63 II  0406 90 69 IIIl 3 133,17 0406 90 71 04-8 7226 L 04-8 7227 2 142,79 04-8 7228 2 284,65 04-8 7229 II 1 473,17 No L 226/ 16 Official Journal of the European Communities 20 . 8 . 90 CN code Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Table Additionalcode Notes  100 kg  1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 2 142,79 2 284,65 1 473,17 1 794,14 2 142,79 2 284,65 1 473,17 1 794,14 669,62 914,44 669,62 914,44 Official Journal of the European Communities No L 226/ 1720 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg - 0406 90 97 04-8 7228 \ 2 284,65 04-8 7230 1 794,14 04-8 7232 l \ 914,44 0406 90 99 04-8 7226 Il  04-8 7228 2 284,65 l 04-8 7230 1 794,14 04-8 7232 \ 914,44 2309 10 15 23-14 7553 173,71 23-14 7554 \ 347,43 23-14 7555 \ 521,14 23-14 7556 \ 651,43 23-14 7557 Il 729,60 23-14 7558 \ \ 781,71 23-14 7579 273,85 23-14 7580 547,71 23-14 7581 821,56 23-14 7582 1 026,95 23-14 7583 1 150,18 23-14 7584 Il 1 232,34 23-14 7885 Il  2309 10 19 23-14 7553 173,71 23-14 7554 Il 347,43 1 23-14 7555 Il\ 521,14 23-14 7556 II 651,43 23-14 7557 Ill 729,60 - 23-14 7558 Il 781,71 23-14 7579 II 273,85 23-14 7580 547,71 23-14 7581 IIl 821,56 23-14 7582 Il 1 026,95 23-14 7583 Il 1 150,18 23-14 7584 1 232,34 23-14 7885  2309 10 39 23-14 7553 II 173,71 23-14 7554 II 347,43 23-14 7555 521,14 23-14 7556 l 651,43 23-14 7557 l 729,60 23-14 7558 781,71 23-14 7579 273,85 23-14 7580 l 547,71 23-14 7581 IlI 821,56 . 23-14 7582 l 1 026,95 23-14 7583 1 150,18 23-14 7584 1 232,34 No L 226/ 18 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg  2309 10 39 r 23-14 7885 \  2309 10 59 23-14 7553 \ \ 173,71 23-14 7554 I 347,43 23-14 7555 \ 521,14 23-14 7556 \ 651,43 23-14 7557 \ i 729,60 23-14 7558 \ 781,71 23-14 7579 l 273,85 23-14 7580 \ 547,71 23-14 7581 l 821,56 l 23-14 7582 l I 1 026,95 23-14 7583 l 1 150,18 23-14 7584 l I 1 232,34 23-14 7885 l L  2309 10 70 23-14 7553 l 173,71 23-14 7554 l 347,43 23-14 7555 l 521,14 &lt; \ 23-14 7556 651,43 \ 23-14 7557 l 729,60 I 23-14 7558 Il 781,71 23-14 7579 Il 273,85 23-14 7580 547,71 23-14 7581 ' 821,56 , 23-14 7582 Il 1 026,95 23-14 7583 1 150,18 23-14 7584 Il 1 232,34 23-14 7885 Il  2309 90 35 23-14 7553 173,71 I 23-14 7554 347,43 23-14 7555 521,14 23-14 7556 II 651,43 23-14 7557 IlI 729,60 23-14 7558 II 781,71 23-14 7579 II 273,85 23-14 7580 IIl 547,71 23-14 7581 I 821,56 23-14 7582 1 026,95 23-14 7583 1 150,18 23-14 7584 1 232,34 23-14 7885 Il  2309 90 39 23-14 7553 II 173,71 23-14 7554 IIp 347,43 23-14 7555 521,14 23-14 7556 IIl 651,43 23-14 7557 IlL 729,60 No L 226/ 1920 . 8 . 90 Official Journal of the European Communities CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I \  100 kg  2309 90 39 23-14 7558 I 781,71 I 23-14 7579 I 273,85 \ 23-14 7580 547,71 23-14 7581 \ 821,56 - 23-14 7582 II\ 1 026,95 23-14 7583 Il 1 150,18 23-14 7584 Il 1 232,34 23-14 7885 Il  2309 90 49 23-14 7553 Il 173,71 23-14 7554 Il 347,43 23-14 7555 IlI 521,14 23-14 7556 Il * 651,43 23-14 7557 Il 729,60 23-14 7558 Il 781,71 23-14 7579 Il 273,85 23-14 7580 Il 547,71 23-14 7581 Il 821,56 \ 23-14 7582 Il 1 026,95 ' 23-14 7583 1 150,18 23-14 7584 Il 1 232,34 23-14 7885  2309 90 59 23-14 7553 173,71 23-14 7554 347,43 23-14 7555 II 521,14 23-14 7556 651,43 23-14 7557 II 729,60 23-14 7558 II 781,71 23-14 7579 IIl 273,85 23-14 7580 II 547,71 23-14 7581 l 821,56 23-14 7582 II 1 026,95 » 23-14 7583 Il 1 15d,18 23-14 7584 Il 1 232,34 23-14 7885  2309 90 70 23-14 7553 Il 173,71 23-14 7554 Il 347,43 \ 23-14 7555 II 521,14 &gt; 23-14 7556 II 651,43 23-14 7557 l 729,60 I 23-14 7558 II 781,71 23-14 7579 273,85 I 23-14 7580 II 547,71 23-14 7581 821,56 I 23-14 = 7582 Il 1 026*95 I 23-14 7583 1 150,18 No L 226/20 Official Journal of the European Communities 20 . 8 . 90 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 70 23-14 23-14 7584 7885  100 kg  1 232,34  °/o milk fat/ 100 kg product  a b 26,778 29,232  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 14,732  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 16,719 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  1,339  % sucrose/ 100 kg product  f 4,943 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content ofthe addedwhey. 20 . 8 . 90 Official Journal of the European Communities No L 226/21 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 73,68 I 22-5 7432 0 73,68 22-5 7434 C) 3,20 22-5 7587 o 73,68 22-5 7588 0 3,20 2204 21 29 22-6 7438 o 51,65 22-6 7439 0 51,65 22-6 7441 0 3,20 l 22-6 7589 o 51,65 22-6 7590 o 3,20 2204 21 35 22-8 7449 o 73,68 I 22-8 7451 o 3,20 22-8 7591 o 73,68 22-8 7592 ( l) 3,20 2204 21 39 22-9 7455 O 51,65 I 22-9 7457 (T 3,20 22-9 7593 o 51,65 22-9 7594 C) 3,20 2204 29 10 - 22-3 7426 C) 3,20 2204 29 25 22-1 1 7478 o 73,68 22-11 7479 . (2) 73,68 22-1 1 7480 o 73,68 22-11 7481 o 73,68 22-11 7483 0 3,20 22-11 7595 0 73,68 22-11 7596 O 3,20 2204 29 29 22-12 7487 o 51,65 l 22-12 7488 o 51,65 22-12 : 7490 (') 3,20 22-12 7597 T) 51,65 22-12 7598 O I 3,20 2204 29 35 22-14 7498 O 73,68 22-14 7499 C) 73,68 22-14 7518 C) I 3,20 l 22-14 7599 o 73,68 No L 226/22 Official Journal of the European Communities 20 . 8 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl . Esc 2204 29 35 22-14 7614 o 3,20 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o 51,65 3,20 51,65 3,20 (') % vol/hl O hi 20 . 8 . 90 Official Journal of the European Communities No L 226/23 PART 7 SECTOR SUGAR Monetary compensatory amounts CN code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr ' Italy r Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg  1701 11 10 17-5 7334 417,53 17-5 7335 Il 417,53 1701 11 90 17-5 7334 (') 417,53 17-5 7335 II 417,53 1701 12 10 17-5 7334  C) 417,53 17-5 7335 417,53 1701 12 90 17-5 7334 C) l 417,53 17-5 7335 Il 417,53 1701 91 00 17-6 7337 O 494,33 1701 99 10 17-7 7340 II 494,33 1701 99 90 17-7 7340 494,33 \ Il  100 kg of dry matter  1702 30 10 17-7 7340 Il 428,02 1702 40 10 17-7 7340 Il 428,02 1702 60 10 17-7 7340 428,02 IIIl  °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 C) 4,943 17-10 7346 C) \ 4,943 17-10 7347 o 4,943 l III  100 kg of dry matter  1702 90 30 17-7 7340 IIL 428,02 l \  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 C) 4,943 I 17-11 7350 o 4,943 17-11 7351 C) 4,943 1702 90 71 17-12 7353 o 4,943 1702 90 90 17-10 7345 C) 4,943 \ 17-10 7346 C) 4,943 - 17-8 7347 (3) 4,943 l  100 kg of dry matter  2106 90 30 21-5 7419 428,02 l I  % sucrose content and 100 kg net  2106 90 59 21-6 7423 C) 4,943 21-6 7424 o 4,943 \ 21-6 7425 C) 4,943 No L 226/24 Official Journal of the European Communities 20 . 8 . 90 f) "Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 226/2520 . 8 . 90 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 5033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Ptt Esc  100 kg - 1 504,75 1 607,76 2 130,05 1 504,75 1 607,76 2 130,05 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 No L 226/26 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 .1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 7632 * «  *  * &gt;(  * * 7633 7634 # * f * * ¢ 6585 7585 6586 7586 * *  7001 7002 7003 7004 7635 7636 7637 7642 557,84 651,69 20 . 8 . 90 Official Journal of the European Communities No L 226/27 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ IlII  100 kg  2905 44 19 IlIlII  2905 44 91 IlII  2905 44 99 IlII 569,47 3505 10 10 IlIIII\  3505 10 90 IlII ,  3823 60 11 \ IIII  3823 60 19 IIII  3823 60 91 IlIIIIl  3823 60 99 Il II 569,47 '  7001 II   Il 7002 II   Il 7003 II   7004 Il   Il 7005 Il   Il 7006 l  '  7007 Il   ' Il 7008   Il 7009 Il   Il 7010 \   Il 7011   \ 7012 \   7013 \   7015 Il _  7016 Il   7017 \   7020 Il  '  Il 7021 Il   7022 Il   Il 7023 Il 499,84  7024 l 624,41  Il 7025 II   Il 7026   Il 7027   7028 l 547,44  \ 7029 \ 672,01  l 7030 l   \ 7031 \ ¢   7032 \ 512,56  \ 7033 \ 601,54  l 7035 \ L   \ 7036 l 477,56  \ 7037 l 570,98  \ 7040 \ 631,99  \ 7041 \ 738,77  \ 7042 \ 832,19 No L 226/28 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \ \  100 kg   II 7043 l 921,17  I 7044 1 045,74  I 7045 I 679,59  \ 7046 \ 786,37  || 7047 879,79  7048 968,77  7049 1 093,34  II 7050 733,69  || 7051 840,47 :  || 7052 933,89 /  I 7053 1 022,87  II 7055 II 792,11  || 7056 898,89  I 7057 I 992,31  I 7060 II 1 128,56  7061 1 235,34  7062 1 328,76  II 7063 II 1 417,74  II 7064 l 1 542,31  I 7065 1 176,16  7066 Il 1 282,94  li 7067 Il 1 376,36  II 7068 Il 1 465,34  II 7069 Il 1 589,91  II 7070 Il 1 230,26  \\ 7071 1 337,04  Il 7072 Il 1 430,46  \\ 7073 Il 1 519,44  II 7075 1 288,68  li 7076 Il 1 395,46  II 7077 Il 1 488,88  II 7080 Il 2 196,93  II 7081 Il 2 303,71  II 7082 2 397,13  II 7083 Il 2 486,11  II 7084 2 610,68  II 7085 Il 2 244,53  II 7086 Il 2 351,31  II 7087 Il 2 444,73  II 7088 Il\ 2 533,71  II 7090 \ 2 298,63  7091 \ 2 405,41 .  7092 II 2498,83  II 7095 LI 2 357,05  || 7096 II 2 463,83 20 . 8 . 90 Official Journal of the European Communities No L 226/29 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal II DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 7100  100 kg   Il 7101 C)   Il 7102 C)   Il 7103   Il 7104 e&gt; 479,84  7105 C)   Il 7106 C)   7107 _ 7108 C) Il   7109 : Il 527,44  7110 _ -  I 71117112 C)C) I   7113 C) Il   7115 Il   \ 7116 Il  _ \ 7117 C) \   \ 7120   I 71217122 C)o I 476,95  \ 7123 C) Il 565,93  l 7124 C) 690,50  \ 7125 C)   - \ 7126 C) Il   \ 7127 Il 524,55  7128 o Il 613,53  l 7129 C) l 738,10  \ 7130 C) \   \ 7131 485,23  \ 7132 C) 578,65  l 7133 667,63  I 71357136 (!) I 543,65  l 7137 C) l 637,07  \ 7140 C) \ 698,08  l 7141 C) l 804,86 "  \ 7142 (!) \ 898,28  \ 7143 \ 987,26  7144 C) \ 1 111,83  7145 \ 745,68  7146 C) \ 852,46  7147 0 l 945,88  7148 \ 1 034,86  7149 \ 1 159,43  7150 - (!) \ 799,78 : No L 226/30 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg -  l 7151 o 906,56  \ 7152 0) 999,98  \ 7153 1 088,96  \ 7155 858,20  \ 7156 ( l) 964,98  l 7157 1 058,40  \ 7160 O 1 194,65  \ 7161 O 1 301,43  \ 7162 o 1 394,85  \ 7163 o 1483,83  \ 7164 1 608,40  7165 o 1 242,25  \ 7166 C) \ 1 349,03  7167 / 1\ 1 442,45  \ 7168 o 1 531,43  7169 (l) 1 656,00  7170 C) 1 296,35  7171 I 1 403,13  \ 7172 1 496,55  \ 7173 1 585,53  \ 7175 o 1 354,77  7176 o 1 461,55  71 77 C) 1 554,97  7180 C) 2 263,02  \ 7181 0 2 369,80  Il 7182 O 2 463,22  7183 o 2 552,20  Il 7185 2 310,62  7186 0) 2 417,40  7187 2 510,82  Il 7188 \ 2 599,80  Il 7190 0 2 364,72  Il 7191 C) 2 471,50  7192 c) 2 564,92  7195 o 2 423,14  Il 7196 O 2 529,92  Il 7200 o 502,12  Il 7201 0) l 608,90  \\ 7202 l 702,32 '  7203 o 791,30  7204 (') 915,87  7205 549,72 '  Il 7206 o \ 656,50  7207 n 749,92  7208 o 838,90 20 . 8 . 90 Official Journal of the European Communities No L 226/31 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I  100 kg   7209 963,47  II 7210 : 603,82 .  II 7211 o 710,60  7212 \ 804,02   Il 7213 C) 893,00  II 7215 C) 662,24  7216 769,02  Il 7217 C) 862,44  7220 " C) 720,68  || 7221 Ni 827,46  II 7260 C) 1 200,55  II 7261 O 1 307,33 v  II 7262 C) 1 400,75  II 7263 C) 1 489,73  7264 1 614,30  Il 7265 o 1 248,15  \ 7266 o 1 354,93  7267 1 448,35  7268 C) 1 537,33  l 7269 o ' 1 661,90  7270 0 1 302,25  II 7271 O 1 409,03  II 7272 C) 1 502,45  7273 1 591,43  \ 7275 o 1 360,67  7276 C) 1 467,45  7300 664,95  II 7301 C) 771,73  Il 7302 C) I 865,15  7303 e&gt; 954,13  Il 7304 C) 1 078,70  7305 C) 712,55  7306 C) 819,33  l 7307 912,75  7308 1 001,73  7309 C) 1 126,30  \ 7310 766,65 _ \ 7311 873,43  \ 7312 L 966,85  7313 o 1 055,83  \ 7315 825,07  |-! 7316 o 931,85  \ 7317 1 025,27  l 7320 883,51 '  7321 990,29 No L 226/32 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l \  100 kg   I 7360 1 288,67  \ 7361 0 1 395,45  \ 7362 C) 1 488,87  \ 7363 .(') 1 577,85  \ 7364 C) 1 702,42  7365 1 336,27  l 7366 C) 1 443,05  \ 7367 C) 1 536,47  \ 7368 1 625,45  l 7369 C) 1 750,02  \ 7370 \ 1 390,37  7371 0) 1 497,15  7372 1 590,57  \ 7373 o 1 679,55  7375 C) 1 448,79  7376 o 1 555,57  l 7378 o 1 507,23  7400 \ 826,77  7401 933,55  7402 o 1 026,97  7403 C) 1 115,95  \ 7404 o 1 240,52  Il 7405 C) 874,37  7406 o 981,15  7407 1 074,57  Il 7408 o p 1 163,55  7409 1 288,12  7410 el 928,47  7411 1 035,25  7412 ( 1 ) 1 128,67 7413 \ \ 1 217,65 !  7415 (1 ) 986,89  7416 1 093,67  7417 C) 1 187,09  Il 7420 (l) 1 045,33  7421 l 1 152,11  7460 1 361,74  7461 /1\ 1 468,52  7462 o 1 561,94  7463 ( 1 )\ 1 650,92  7464 C) \ 1 775,49  7465 l 1 409,34  7466 O 1 516,12  7467 o \ 1 609,54  7468 o 1 698,52 20 . 8 . 90 Official Journal of the European Communities No L 226/33 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg -  II 7470 0) 1 463,44  II 7471 e&gt; 1 570,22  II 7472 1 663,64  II 7475 o 1 521,86  II 7476 1 628,64  7500 0 , 944,40  7501 o 1 051,18  II 7502 C) 1 144,60  \ 7503 1 233,58  || 7504 L 1 358,15  || 7505 C) 992,00  \\ 7506 (') 1 098,78  II 7507 o 1 192,20  l 7508 1 281,18  II 7509 0 \ 1 405,75  Il 7510 0 1 046,10  7511 (') 1 152,88  7512 1 246,30  l 7513 C) 1 335,28  \ 7515 (') 1 104,52  7516 o 1 211,30  \ 7517 o 1 304,72  7520 o I 1 162,96  7521 1 269,74  \ 7560 1 418,69  7561 1 585,66  . 7562 o 1 618,89  Il 7563 1 707,87  7564 0 1 832,44  7565 C) I 1 466,29  \ 7566 o 1 573,07  7567 0 1 666,49  \ 7568 o 1 755,47  7570 1 520,39 7571 1 627,17  7572 1 720,59  \ 7575 0 1 578,81  \ 7576 o 1 685,59 .  \ 7600 C) 1 391,25 _ 7601 : C) 1 498,03  7602 C) 1 591,45  7603 C) D 1 680,43 \  \ 7604 1 805,00  7605 1:438,85  7606 1 545,63 No L 226/34 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \  100 kg   l 7607 0) 1 639,05  \ 7608 1 728,03  7609 C) 1 852,60  7610 1 492,95  7611 1 599,73 l  7612 1 693,15  7613 1 782,13  7615 1 551,37  l 7616 1 658,15  \ 7620 0) 1 609,81  7700 C) \ 1 563,16 l ,  7701 o 1 669,94 l  \ 7702 o I 1 763,36 l  7703 C) 1 852,34 l  7705 1 610,76  7706 (') 1 717,54  7707 C) 1 810,96  \ 7708 L 1 899,94  7710 C) 1 664,86 l  7711 C) 1 771,64 '  7712 (') 1 865,06 l  7715 C) \ 1 723,28  7716 \ 1 830,06 l  7720 (') 1 387,91  7721 O I 1 494,69 l  7722 (') 1 588,11 l  7723 C) 1 677,09  7725 o 1 435,51 \ *  7726 C) \ 1 542,29 l  7727 o \ 1 635,71  7728 \ 1 724,69  7730 o 1 489,61 l  7731 l 1 596,39  7732 C) 1 689,81 l  Il 7735 o 1 548,03  \ 7736 o 1 654,81 \  7740 e&gt; 1 784,45  7741 o 1 891,23  7742 o 1 984,65  7745 1 832,05  ¢ l 7746 o 1 938,83  7747 ( 1 ) 2 032,25  7750 1 886,15  7751 0 1 992,93  7758 \  \ 20 . 8 . 90 Official. Journal of the European Communities No L 226/35 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Portugal Esc l  100 kg   Il 7759 Il   7760 C) 2 181,00  Il 7761 o 2287,78  Il 7762 o \ 2 381,20  7765 C) 2 228,60  Il 7766 0 2 335,38  7768 Il   Il 7769 536,00  7770 C) 2 282,70  7771 o 2 389,48  7778 850,55  Il 7779 \\ 957,33  \ 7780 C) 2 577,54  7781 o \ 2 684,32  \ 7785 (') 2 625,14  7786 C) l 2 731,92  \ 7788 Il 1 347,12   7789 1 453,90  7798 0)   7799 C) I  '  7800 I 3 129,87  7801 II\ 3 236,65  \ 7802 l 3 330,07  \ 7805 II 3 177,47  \ 7806 3 284,25  l 7807 \ 3 377,67  l 7808 C) 495,31  \ 7809 o 602,09  ¢ 7810 3 231,57  7811 I 3 338,35  7818 (') 916,64  7819 C) L 1 023,42  l 7820 C) 3 195,96  7821 o 3 302,74 .  7822 0) 3 396,16   7825 C) 3 243,56  \ 7826 O 3 350,34  l 7827 O 3 443,76  l 7828 o 1 413,21  \ 7829 C) 1 519,99  l 7830 C) 3 297,66  \ 7831 C) 3 404,44  I 7838 C) 1 419,11  I 7840 C)  \ 7841 C) No L 226/36 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l \  100 kg   l 7842   l 7843 \   \ 7844 545,93  \ 7845   \ 7846 0)   l 7847   \ 7848 C) 468,96   \ 7849 593,53  \ 7850 C)   \ 7851  l 7852   \ 7853 0 523,06  \ 7855 C)   Il 7856   \ 7857 0 492,50  \ 7858 C)   l 7859   \ 7860 C)   \ 7861   Il 7862 o   7863 o 509,48  \ 7864 o 634,05  Il 7865   7866   \ 7867 468,10  7868 557,08  7869 o \ 681,65  7870   li 7871 o   Il 7872 (') 522,20 i  7873 \ 611,18  7875   Il 7876 C) 487,20  7877 e) I 580,62  7878 o   7879 C) 545,64  7900 (')  -  7901 C) \   7902 \ 508,62  , 7903 o \ 597,60  7904 722,17  7905    7906 (9 \   7907 \ 556,22  . 7908 C) 645,20 20 . 8 . 90 Official Journal of the European Communities No L 226/37 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l ||||  100 kg   I 7909 769,77  7910 \  .  7911 516,90  7912 610,32 _ 7913 \ 699,30  Il 7915 468,54  7916 0) 575,32  7917 o 668,74  7918 526,98  7919 0) \ 633,76  7940 o   7941 o \ 547,39  7942 640,81  7943 o 729,79  7944 o 854,36  \ 7945 o 488,21  \ 7946 C) 594,99  7947 C) 688,41  \ 7948 C) 777,39  7949 o 901,96  \ 7950 C) 542,31  \ 7951 (') 649,09  l 7952 O 742,51  \ 7953 C) 831,49  \ 7955 600,73  7956 o 707,51  l 7957 \ 800,93  l 7958 C) 659,17  7959 e&gt; I 765,95 _ 7960 w 638,88  7961 745,66  \ 7962 839,08  7963 C) 928,06  7964 o 1 052,63  7965 C) 686,48 _ 7966 o 793,26  7967 886,68  7968 C) 975,66  \ 7969 1 100,23  7970 0) 740,58  \ 7971 C) 847,36  I 7972 940,78  I 7973 o 1 029,76  I 7975 799,00  \ '7976 o 905,78 No L 226/38 Official Journal of the European Communities 20 . 8 . 90 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ l \ \  100 kg -  l 7977 0) 999,20  \ 7978 C) 857,44  7979 C) 964,22  7980 O 991,36  7981 C) 1 098,14  7982 C) 1 191,56  \ 7983 C) 1 280,54  7984 o 1 405,11  Il 7985 (') \ 1 038,96 \ v 7986 C) 1 145,74  7987 -O \ 1 239,16  7988 C) \ 1 328,14  Il 7990 (') 1 093,06  7991 C) 1 199,84  \ 7992 0 1 293,26  7995 C) 1 151,48  Il 7996 C) 1 258,26 Amounts to be deducted 51xx \ 32,88  52xx \ 69,50  53xx \ 111,20  \ 54xx \ 153,70  1 55xx \ 219,18  56xx l 317,82  \ 570x \ 493,16  I 571x \ 493,16  572x \ 690,43  573x \ 690,43  574x II 887,69  5750 l 887,69  5751 887,69  II 5760 1 084,96  \ 5761 \ 1 084,96  Il 5762 l 1 084,96  5765 I 1 084,96  || 5766 1 084,96  li 5770 l 1 084,96  5771 l 1 084,96  II 5780 1 282,23  II 5781 1 282,23  li 5785 l 1 282,23  5786 1 282,23  Il 579x I 32,88 20 . 8 . 90 Official Journal of the European Communities No L 226/39 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I 5808  100 kg 32,88  \ 5809 \ 32,88  \ 5818 \ 32,88  \ 5819 \ 32,88  \ 582x \ 32,88  \ 5830 \ 32,88  \ 5831 \ 32,88  \ 5838 \ 69,50   \ 584x I 69,50  \ 585x \ 69,50  \ 586x \ 111,20  \ 587x \ 111,20  \ 590x \ 153,70  \ 591x \ 153,70  \ 594x \ 219,18  \ 595x \ 219,18  \ 596x \ 317,82  \ 597x I 317,82  \ 598x \ 493,16  599x l 493,16 Amounts to be deducted 61xx I 25,37  \ 62xx Il 53,63  63xx 85,80  64xx 118,60  II 65xx 169,13  \ 66xx 245,24  II 670x Il 380,55  671x 380,55  || 672x 532,77  || 673x 532,77  II 674x \ 684,99  II 6750 - l 684,99  6751 \ 684,99  I 6760 I 837,21  6761 l 837,21  \ 6762 \ 837,21  \ 6765 \ 837,21  I 6766 \ 837,21  6770 837,21  6771 \ 837,21  I 6780 l 989,43  6781 \ 989,43 i No L 226/40 Official Journal of the European Communities 20 . 8 . 90 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ - Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  989,43 989,43 25,37 25,37 25,37 25,37 25,37 25,37 25,37 25,37 53,63 53,63 53,63 85,80 85,80 118,60 118,60 169,13 169,13 245,24 245,24 380,55 380,55 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18,19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch , its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. i 20. 8 . 90 Official Journal of the European Communities No L 226/41 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,033 1,143 1,143 1,013 1,013 1,065 1,080 0,940 0,946 0,950 0,950 0,981 0,990  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products * (Regulation (EEC) No 3033/80):  to be applied to charges &lt; to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 1,033 1,143 1,013 1,143 1,013 0,946 0,950 0,946 0,950 1,033 1,028 1,030 I No L 226/42 Official Journal of the European Communities 20 . 8 . 90 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 20 August 1990 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Spain Sugar Olive oil Wine 0,915735 0 0 1 October 1990 1 November 1990 1 September 1990 United Kingdom Olive oil 0 1 November 1990 Greece Olive oil Wine 0 0 1 November 1990 1 September 1990 Portugal Olive oil 0 1 November 1990